           Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA

JEFFCOAT ENTERPRISES, INC.,              )
                                         )
      Plaintiff,                         )
                                         )        CASE NO.: 2:19-CV-431
v.                                       )
                                         )
LINVILLE MEMORIAL FUNERAL                )
HOME, INC., BRAD LINVILLE,               )
and MADONNA LINVILE,                     )
                                         )
      Defendants.                        )

                   ANSWER OF DEFENDANT MADONNA LINVILLE

      Defendant, Madonna Linville, state the following as her answer to the Complaint

in this matter. The paragraphs below correspond to the numbered paragraphs of the

Complaint.

                                       PARTIES

      1.      Defendant admits that Plaintiff, Jeffcoat Enterprises, Inc., is an Alabama

corporation with its principle place of business in Elmore County, Alabama, and was doing

business at the time relevant to the Complaint.

      2.      Defendant admits that Defendant Linville Memorial Funeral Home, Inc. is

an Alabama corporation with its principal place of business in Eclectic, Alabama, and was

doing business in Elmore County at all times relevant to this Complaint.

      3.      Defendant Madonna Linville admits that Defendant Brad Linville lives in

Elmore County, Alabama. The remaining allegations of this paragraph are vague and

conclusory, and so are denied, and strict proof demanded thereof.



                                             1
           Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 2 of 9



      4.      Defendant Madonna Linville admits that she resides in Elmore County,

Alabama. The remaining allegations contained in paragraph 4 are vague and conclusory,

and so are denied, with strict proof demanded thereof.

                              JURISDICTION AND VENUE

      5.      Defendant concedes that jurisdiction is proper in this court.

      6.      Defendant concedes that venue is proper in this district.

                                         FACTS

      7.      Admitted.

      8.      Admitted.

      9.      Defendant is without sufficient information to either admit or deny the

allegations contained in paragraph 9 and, demands strict proof thereof.

      10.     Admitted.

      11.     Defendant is without sufficient information either to admit or deny the

allegations contained in paragraphs 11 and, demands strict proof thereof.

      12.     Defendant is without sufficient information either to admit or deny whether

Jeffcoat intended to keep all of its passcodes to its voicemail system private and

confidential. Defendants admit that they knew of or used account numbers for Jeffcoat’s

voicemail service while employed by Jeffcoat.

      13.     Defendant is without sufficient information to admit or deny the allegations

in paragraphs 13, and therefore deny the allegations and demand strict proof thereof.

      14.     Defendant admits that the answering service used by Jeffcoat is designed

for the funeral home industry, and many funeral homes throughout the industry, including

Alabama, use the service.



                                             2
           Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 3 of 9



       15.    Admitted.

       16.    Defendant admits that Linville Funeral Home operates in Eclectic, Alabama.

The remainder of this paragraph is vague, as the terms “same general area” and

“competition” are not defined, as such, Defendant demands strict proof of the allegations

in this paragraph.

       17.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 17. Moreover, the term “well known” is vague, and Defendant

denies the allegation relating to whether Jeffcoat is well known, and demands strict proof

thereof.

       18.    Admitted.

       19.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 19, and demands strict proof thereof.

       20.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 20, and demands strict proof thereof.

       21.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 21, and demands strict proof thereof.

       22.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 22, and demands strict proof thereof.

       23.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 23, and demands strict proof thereof.

       24.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 24, and demands strict proof thereof.




                                            3
         Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 4 of 9



      25.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 25, and demands strict proof thereof.

      26.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 26, and demands strict proof thereof.

      27.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 27, and demands strict proof thereof.

      28.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 28, and demands strict proof thereof.

      29.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 29, and demands strict proof thereof.

      30.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 30, and demands strict proof thereof.

      31.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 31, and demands strict proof thereof.

      32.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 32, and demands strict proof thereof.

      33,    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 33, and demands strict proof thereof.

      34.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 34, and demands strict proof thereof.

      35.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 35, and demands strict proof thereof.




                                           4
          Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 5 of 9



       36.       Paragraph 36 of the Complaint inaccurately describes how the voicemails

were tracked and saved on the system. Defendant denies same, and demands strict

proof thereof.

       37.       Defendant denies the allegations contained in paragraph 37, and demands

strict proof thereof.

       38.       Defendant admits that Brad and Madonna Linville were equity owners and

employees of Linville Memorial Funeral Home at all times.          Defendant denies the

remaining allegations contained in paragraph 38, and demands strict proof thereof.

       39.       Defendant denies the allegations contained in paragraph 39, and demands

strict proof thereof.

       40.       Defendant denies the allegations contained in paragraph 40, and demands

strict proof thereof.

       41.       Defendant denies the allegations contained in paragraph 41, and demands

strict proof thereof.

                                     COUNT I
                 VIOLATIONS OF THE STORED COMMUNICATIONS ACT,
                             18 U.S.C. § 2701, ET SEQ.

       42.       Paragraph 41 states a legal conclusion to which no responsive pleading is

due.

       43.       Defendant denies the allegations contained in paragraph 43, and demands

strict proof thereof.

       44.       Defendant denies the allegations contained in paragraph 44, and demands

strict proof thereof.




                                              5
           Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 6 of 9



       45.     Defendant denies the allegations contained in paragraph 45, and demands

strict proof thereof.

       46.     Defendant denies the allegations contained in paragraph 46, and demands

strict proof thereof.

       47.     Defendant denies the allegations contained in paragraph 47, and demands

strict proof thereof. Further, Defendant denies that Plaintiff is entitled to any of the relief

sought in this paragraph.

                                 COUNT II
              TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

       48.     Admitted.

       49.     In response to paragraph 49, Defendant state that she knew Plaintiff had

some relationship with nursing and hospital facilities in the area of Elmore County,

Alabama. Further, Defendant has no knowledge of the extent of those relationships.

       50.     In response to paragraph 50, Defendant states that she had no knowledge

of Plaintiff’s operation procedures after she left the employ of Plaintiff.

       51.     Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 51, and so deny same, and demands strict proof thereof.

       52.     Defendant denies the allegations contained in paragraph 52, except that

she did leave the employ of Plaintiff. With the respect to the remaining allegations

contained in paragraph 52, Defendant denies the allegations, and demands strict proof

thereof.

       53.     Defendant denies the allegations in paragraph 53, and demands strict proof

thereof.




                                               6
            Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 7 of 9



       54.     Defendant denies the allegations in paragraph 54, and demands strict proof

thereof.

       55.     Defendant denies the allegations in paragraph 55, and demands strict proof

thereof.

       56.     Defendant denies the allegations in paragraph 56, and demands strict proof

thereof. Further, Defendant denies that Plaintiff is entitled to any of the relief sought under

paragraph 56.

                                       COUNT III
                                 INVASION OF PRIVACY

       57.     Defendant denies the allegations in paragraph 57, and demands strict proof

thereof.

       58.     Defendant denies the allegations in paragraph 58, and demands strict proof

thereof.

       59.     Defendant denies the allegations in paragraph 59, and demands strict proof

thereof. Further, Defendant denies the Plaintiff is entitled to any of the relief sought under

paragraph 59.

                                      COUNT IV
                                TRESPASS TO CHATTELS

       60.     Defendant denies the allegations in paragraph 60, and demands strict proof

thereof. Further, Defendant denies that Plaintiff is entitled to any of the relief sought in

this paragraph.

                                AFFIRMATIVE DEFENSES

       1.      Plaintiffs are barred in whole or in part by the doctrine of laches, estoppel

and/or abandonment.



                                              7
            Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 8 of 9



       2.      Plaintiff’s claim is barred because it cannot establish that any violation was

willful, and that any violation caused any actual damage.

       4.      Plaintiff has failed to mitigate its damages.

       5.      Plaintiff has failed to comply with all applicable conditions preceding to

asserting the claims brought herein.

       6.      Plaintiffs have not complied with the statutory prerequisites to bring suit, and

this action is barred at the statute of limitations.

       7.      Plaintiff’s claims are barred in whole or in part, to the extent Plaintiff seeks

cumulative remedies.

       8.      Defendant further reserves all separate further defenses that she may have

against Plaintiff, and reserves the right to raise other affirmative defenses as may be

established through discovery in this case.


                                            Respectfully submitted,

                                            /s/ Roger C. Appell            __________
                                            Roger C. Appell
                                            Attorney for Defendant Madonna Linville
                                            301-19th Street North
                                            Birmingham, AL 35203
                                            (205) 252-9462
                                            rogercappell@aol.com

                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the court
using the CM/ECF system and service will be perfected upon the following on this the 7th
day of August, 2019:

Mr. Wesley L. Phillips
Phillips Law Group, LLC
Post Office Box 362001
Birmingham, Alabama 35236



                                                8
         Case 2:19-cv-00431-WC Document 6 Filed 08/07/19 Page 9 of 9



Mr. Vincent L. Adams
Adams Law Group, LLC
2100 SouthBridge Parkway, Suite 650
Birmingham, Alabama 35209

Brian M. Clark, Esq.
Wiggins Childs Pantazis
301-19th Street North
Birmingham, AL 35203


                                      /s/ Roger C. Appell              _____
                                      Roger C. Appell




                                        9
